Appeal by employer and his insurance carrier from an award of the Workmen’s Compensation Board in favor of claimant. The employer is a cattle dealer owning two farms, one at Huntington, Long Island, and the other at North Lawrence, New York. Decedent was employed in the capacity of superintendent or farm manager. The board found that on July 10, 1944, while decedent was engaged in the regular course of his employment and while working for his employer, and while pitching hay, he overexerted himself and was caused to suffer a strain and tearing pain in the chest, which resulted in his death on August 21, 1944. The board found that his death was the unavoidable result of accidental injuries sustained by him. The evidence sustains the findings of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.